Citation Nr: 1131816	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  08-10 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for service-connected degenerative arthritis of the thoracolumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to July 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by which the RO denied the Veteran's application for an evaluation in excess of 10 percent for service-connected degenerative arthritis of the thoracolumbar spine.  By December 2009 rating decision, the RO assigned an increased 20 percent evaluation for this service-connected disability.  Although each increase represents a grant of benefits, the United States Court of Appeals for Veterans Claims (Court) has held that a decision awarding a higher rating, but less that the maximum available benefit does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this matter continues before the Board.


FINDING OF FACT

The service-connected degenerative arthritis of the thoracolumbar spine is manifested by no more than limitation of motion and pain at the extremes of motion.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in excess of 20 percent for the Veteran's service-connected degenerative arthritis of the thoracolumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5242 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA duty to notify was satisfied by way of a letter sent to the Veteran in March 2007 that fully addressed all three notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Notice consistent with the Court's holding in Dingess was provided in March 2007.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records.  The Veteran was afforded several medical examinations in furtherance of his claim.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Discussion

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected degenerative arthritis of the thoracolumbar spine has been rated 20 percent disabling by the RO under the provisions of Diagnostic Code 5242.

The General Rating Formula for Diseases and Injuries of the Spine applies to Diagnostic Codes 5235 to 5243 unless 5243 is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

The General Rating Formula for Diseases and Injuries of the Spine provides as follows:

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2010) unless the latter is rated under the criteria pertaining to intervertebral disc syndrome.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides as follows:

A 60 percent disability rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

A 40 percent disability rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

A 20 percent disability rating is warranted with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.

A 10 percent disability rating is warranted with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.

Note (1): For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

For purposes of VA compensation, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71, Plate V (2010).

On examination in July 2005, the Veteran reported thoracolumbar pain occurring three times a day.  Each episode lasted one hour.  The Veteran described the pain as an eight on a scale of one to 10.  The pain was elicited by physical activity.  The Veteran indicated that there were as many two incapacitating episodes a year that lasted eight days.  There were no incapacitating episodes during the previous year.  The disability, moreover, did not cause any functional impairment, and the Veteran had been absent from work only three days during the previous year.  Objective examination of the thoracolumbar spine revealed no complaints of radiating pain on movement.  Muscle spasm was absent.  No tenderness was noted.  There was no ankylosis of the spine.  Flexion was from zero to 76 degrees.  Extension was from zero to 20 degrees.  Lateral flexion was from zero to 25 degrees bilaterally.  Bilateral lateral rotation was from zero to 30 degrees.  There was no pain with rotation.  Regarding all other movement, there was pain at the extreme point of range of motion.  Joint function was limited by pain.  The thoracolumbar spine was not additionally limited by fatigue, weakness, lack of endurance, or incoordination.  There was no sign of intervertebral disc syndrome.  The examiner diagnosed degenerative arthritis of the thoracolumbar spine based on radiologic evidence.

On examination in May 2007, the Veteran complained of constant thoracolumbar pain that was a seven on a scale of one to 10.  The pain was elicited by physical activity and relieved by rest and medication.  However, during episodes of pain, the Veteran could function without medication.  The Veteran denied incapacitation resulting from the thoracolumbar spine disability.  Objectively, posture was within normal limits.  The Veteran's gait, however, was antalgic.  There was no sign of radiating pain on movement.  Muscle spasm was absent, but there was tenderness to palpation.  There was no ankylosis of the lumbar spine.  Flexion was from zero to 80 degrees.  Extension was from zero to 30 degrees.  Lateral flexion was from zero to 30 degrees bilaterally.  Rotation was from zero to 30 degrees bilaterally.  There was pain at the extremes of motion other than with right and left lateral flexion.  Joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Spinal curvature was normal, and the spine was symmetrical.  The diagnosis was of degenerative arthritis of the thoracolumbar spine.  

On October 2009 medical examination, the Veteran reported "severe" low back pain.  The pain was usually precipitated by physical activity and was relieved by rest.  The Veteran also used medication to ease pain.  Even with pain, the Veteran could usually, but not always, function with medication.  The Veteran denied any incapacitation occurring from the service-connected disability.  The Veteran could not run, walk great distances, stand for long periods, or sit on the floor.  On objective examination, the Veteran's posture was normal.  Gait was also within normal limits.  Walking was steady, and the Veteran did not require any assistive devices for ambulation.  There was no evidence of radiating pain on movement.  Muscle spasm was absent.  There was some muscular tenderness.  There was no thoracolumbar spine ankylosis.  Forward flexion was from zero to 40 degrees.  Extension was from zero to 10 degrees.  Right lateral flexion was from zero to 20 degrees.  Left lateral flexion was from zero to 10 degrees.  Right rotation was from zero to 20 degrees, and left rotation was from zero to 10 degrees.  There was pain at the extremes of range of motion.  Joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  There were no sensory deficits of the low back.  The examiner diagnosed thoracolumbar spine degenerative arthritis.  

There is no need to consider an evaluation in excess of 20 percent under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes because there have been no incapacitating episodes during the appeals period.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  Under the General Rating Formula for Diseases and Injuries of the Spine, an evaluation of 40 percent cannot be assigned because forward flexion of the thoracolumbar spine has never been to 30 degrees or less.  Indeed, at its worst, forward flexion of the thoracolumbar spine was from zero to 40 degrees.  Furthermore, there is no thoracolumbar spine ankylosis, favorable or unfavorable.  The foregoing has been true throughout the appeals period.  As such a 40 percent evaluation is not warranted at any time.  38 C.F.R. § 4.71a, Diagnostic Code 5242; Hart, supra.

A separate neurological rating does not apply under 38 C.F.R. § 4.71a, Diagnostic Code 5242, Note (1).  Neurological examination of the spine and lower extremities was normal on VA examination in July 2005 and May 2007.  The October 2009 VA examination report also noted no sensory deficits from L1-L5 and examination of the lower extremities was normal.  

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 (2010) allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 (2010) provides that consideration also be given to weakened movement, excess fatigability and incoordination.  The Veteran asserted in October 2009 that he could not run or walk for extreme distances, be on his feet for prolonged periods of time, sit to stand, or lay in bed for more than six hours.  To the extent that these symptoms are present, the foregoing manifestations have been considered.  Nonetheless, they are insufficient for the assignment of an increased rating because they do not constitute the type of symptomatology necessary for a 40 percent evaluation under the General Rating Formula for Diseases and Injuries of the Spine.

The Court held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that a claim for a TDIU is not raised by the record.  Specifically, the evidence of record fails to show that the Veteran is unemployable.  Therefore, the Board finds that no further consideration of a TDIU is warranted.  Id.

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

In this case, an extraschedular rating need not be considered.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected degenerative arthritis of the thoracolumbar spine is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's degenerative arthritis of the thoracolumbar spine with the established criteria found in the rating schedule for disabilities of the spine shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  For this reason, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore adequate.  Moreover, while the October 2009 VA examiner found that the Veteran's back condition significantly affected his usual occupation working in a warehouse due to trouble being on his feet and heavy lifting, this does not rise to the level of marked interference with employment; nor are frequent periods of hospitalization shown.  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.


ORDER

An evaluation in excess of 20 percent for the service-connected degenerative arthritis of the thoracolumbar spine is denied.





____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


